Citation Nr: 0111711	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active service from May 21, 1971 until June 
15, 1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied reopening of a 
claim of service connection for a right knee disability.  


FINDINGS OF FACT

1.  In an unappealed November 1972 rating decision, the RO 
denied service connection for a right knee condition.

2.  The evidence associated with the claims file subsequent 
to the RO's November 1972 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim of service 
connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The RO's November 1972 decision denying entitlement to 
service connection for a right knee condition became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 U.S.C.A. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's November 
1972 rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a right knee disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a right knee 
disorder on the basis that he has submitted new and material 
evidence sufficient to reopen his claim.  He now contends 
that the newly submitted testimonial and written lay evidence 
shows that his current right knee disability was incurred or 
aggravated in service when he fell from a bunk and injured 
his right knee.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by VA.  See 
38 U.S.C.A. § 5108.  If new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the VA Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 20.1105.

The Board observes that the claim of entitlement to service 
connection was first considered and denied in November 1972.  
The claim was denied on the basis that a right knee disorder 
preexisted service and was not aggravated by service.  In a 
letter issued November 15, 1972, the RO notified the veteran 
of this decision.  Thereafter, the veteran did not file a NOD 
after the RO's November 1972 rating decision.  Therefore, the 
RO's November 1972 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 290, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of the 
record, to determine if it was well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim 
was well grounded, VA had a duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107, and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107(a)), which removed the requirement that a veteran 
submit a well-grounded claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires that the 
evidence be "new" and not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 9 
Vet. App. 145, 151 (1996).  In other words, the evidence 
cannot be cumulative or redundant.  See 38 C.F.R. § 3.156(a).  
The second step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the matter under consideration." The final step in the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed for the purpose of determining 
whether new and material evidence has been submitted to 
reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The Board notes that a December 1997 RO rating decision 
applied an incorrect legal standard for determining whether 
new and material evidence had been presented to reopen a 
claim, indicating that there must be a reasonable possibility 
that the new evidence would change the outcome.  However, 
because this error was in part corrected in the Statement of 
the Case supplied to the veteran in August 1998, is analyzed 
below under the correct legal standard indicated by 38 C.F.R. 
§ 3.156(a), and in light of the Board's decision herein to 
reopen the claim, the Board finds the veteran has not been 
prejudiced by the initial application of a different 
standard.  

The November 1972 rating decision that denied service 
connection for a right knee condition relied, in part, upon a 
November 1969 letter from Dr. Irving Wolin, who wrote that he 
examined the veteran for episodes of recurrent catching of 
his knee, which began with a (pre-service) football injury in 
September 1968.  Dr. Wolin wrote that the veteran was 
admitted to hospital in April of 1969, where the medial 
meniscus was removed in surgery.  Pathology was a posterior 
tear of the medial meniscus.  Exploration during this pre-
service surgery also revealed an old tear of the anterior 
cruciate ligament.  

In the veteran's service medical records, the medical history 
portion of the induction examination reveals statements made 
by the veteran regarding injury and surgery to his knee, as 
well as physician's notes of the pre-existing right knee 
disorder.  Service medical records reflect symptomatology of 
residual effusion and instability, but do not include the 
veteran reporting any specific in-service injury, including 
no mention of a right knee injury from falling from a bunk.  
Service medical records also showed that, upon a June 1971 
Medical Board examination of the veteran's knee, the service 
medical examiner recommended the veteran be separated from 
service for a right knee condition which existed prior to 
service and had not been aggravated during service.  The 
veteran was discharged as a result.

Additional evidence has been associated with the claims file 
since the RO's original November 1972 rating decision denial 
of service connection for a right knee condition.  A November 
1997 VA examination showed that the veteran has severe 
arthritis involving the right knee which resulted in moderate 
to severe degrees of functional incapacity.  In July 1998, 
the veteran submitted statements that he was injured after 
being pushed off his top bunk and hit the ground on his 
knees.  At a personal hearing in November 1998, and at a 
video conference hearing before the undersigned acting member 
of the Board in July 2000, the veteran again related the 
event of a right knee injury in service associated with 
falling off a bunk, as well as his contention the this was 
the cause of his right knee injury which resulted in 
discharge from service.  The veteran submitted a June 1999 
lay statement by a fellow serviceman, which related that the 
serviceman was aware of the veteran's pre-existing knee 
injury, he knew that the veteran fell out of his bunk during 
boot camp and "reinjured" his right knee, that he assisted 
the veteran to a medical facility after the right knee injury 
occurred, and that the veteran was discharged from service 
due to his right knee.

After a review of the additional evidence submitted by the 
veteran since the prior final 1972 rating decision, the Board 
finds that new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability has been submitted.  Because the veteran's story 
of injuring his right knee in service upon falling from a 
bunk, which was first told following his claim to reopen in 
1997 (in the veteran's July 1998 statement, personal hearing 
testimonies, and service-member's lay statement) was not of 
record as of the November 1972 rating denial, this 
constitutes some new evidence of record of an in-service 
injury, or reinjury, of the right knee. 

In interpreting 38 C.F.R. § 3.156(a), the United States Court 
of Appeals for Veterans Claims (Court) has stated that it was 
not clear to what extent this regulation "addresses the 
final ratings decision rather than emphasizes the importance 
of ensuring that the evidentiary record is complete before a 
ratings decision is made."  Hodge at 1363.  The Court had 
previously held that, where a prior final rating decision 
determined that a disorder preexisted service and was not 
aggravated by service, and the evidence submitted since the 
last final disallowance consisted of post-service medical 
records and the veteran's own statements, but none of the 
physicians had opined that the preexisting disorder had 
worsened during service, the newly submitted evidence was not 
probative of the issue and was, therefore, not new and 
material.  The Court noted that the appellant's own 
statements that his condition worsened during service were 
not probative of the issue of aggravation during service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
the Court has further elaborated that, although not every 
piece of new evidence is material, "some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."  Hodge at 1363.  

In this case, while the veteran has not presented any medical 
evidence of aggravation of a preexisting right knee 
disability during service, the new evidence submitted by the 
veteran does include lay evidence of incurrence of a fall 
from a bunk and a right knee injury in service.  For the 
purpose of determining whether new and material evidence has 
been presented to reopen the claim for service connection, 
the Board will presume the truthfulness of the veteran's 
additional statements, personal hearing testimony, and other 
lay statement, and does not reach the merit-based 
determination at this juncture as to whether the new evidence 
of right knee injury in service is credible when weighed 
against other evidence of record, including the service 
medical records.  Assuming the credibility of the new lay 
evidence of in-service injury of the right knee associated 
with falling from a bunk, the Board finds that this evidence 
at least contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability and adds to a more "complete and accurate 
record."  Id.    

For these reasons, the Board finds that the evidence received 
since the November 1972 RO rating decision which is new, by 
itself or in connection with evidence already of record, is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim for service connection for 
right knee disability.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103.

Additionally, the veteran's representative urges 
consideration of the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), as it relates to fatigability and pain on movement.  
This argument is misplaced, however, because considerations 
of fatigability and painful motion, as indicated under 
38 C.F.R. § 4.40 and 4.45 (2000) and indicated in DeLuca, 
apply only to the assignment of rating, based upon limitation 
upon range of motion, of a service-connected disability.  In 
light of the fact that the issue 
at hand is whether new and material evidence sufficient to 
reopen the claim has been presented, such rating factors are 
immaterial to this veteran's current claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened, and, to this extent only, the appeal is granted.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for a right knee disability has been 
reopened, the RO should adjudicate on the merits the 
veteran's claim of entitlement to service connection for a 
right knee disability.   In its de novo review of the claim, 
the RO should weigh of all the evidence for and against the 
veteran's claim.  

The pertinent law and regulations provide that, in order to 
establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991) ; 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  This 
"presumption of aggravation" applies only when preservice 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  "Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, in light of the 
Board's reopening of the claim for service connection for 
right knee disability, the RO should review this case to 
insure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO has 
not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Such assistance includes a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Such 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, including lay statements of 
the claimant, contain competent evidence of current 
disability or persistent symptoms of current disability, 
indicate that the disability or symptoms may be associated 
with service, and does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2098 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  A VA examination or 
medical opinion is not required where there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(a)(2)), or is not necessary to make a decision on the 
claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for a right knee disability has been 
reopened, further development is required.  Accordingly, this 
case is hereby REMANDED to the RO for the following actions:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The RO should review the expanded 
record and adjudicate on the merits the 
veteran's claim for service connection 
for a right knee disability.  

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO should determine whether 
there is a reasonable possibility that 
any such assistance would aid in 
substantiating the claim, and whether 
further assistance is necessary to make a 
decision on the claim, including, if 
necessary, a VA examination and/or 
medical opinion.  

4.  After completion of the above, if the 
determination of service connection for a 
right knee disability remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
reopened claim for service connection for right knee 
disability.  The veteran is free to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

